Title: To Thomas Jefferson from William Tatham, [1 December 1789]
From: Tatham, William
To: Jefferson, Thomas



My Dear Sir
Mr. Goodes ManchesterTuesday Morning

I am just inform’d of Your Arrival and that You are expected in Richmond. I am confined to my Bed but that shall not prevent me from being among the first to congratulate You on your Return to Your Native Land, because I do it in sincerity.
I am told You came by way of London. I hope You receiv’d a Packet from me at that Place (tho’ I rather imprudently made it an object with a Boat Man at Tenbay to destroy it for the Postage, which I inconsiderately paid Him and indorsed on the Letter). It containd Letters Introductory for Yourself and Suite to my Friends on the Northern Tour of England which I conjectured the troubles in France woud render a convenient one before You return’d to America. I flattered myself with Your presence there before I came away, and felt an inexpressable pleasure, that my situation put it in my Power to contribute to the information and Amusement of Yourself and the Young Ladies, and make some small recompense for the Civilities You have so frequently shewn me.
I rejoice much at Your Return to Richmond on my Own Account. It will give me an opportunity to triumph over Mine Enemies, and Governor Harrisons prejudices who on a hasty conjecture of one Act He did not understand, bore down my whole political Virtue, and condemn’d me (unhear’d) as an Enemy to America. You knew my conduct on that occasion while I was in Philadelphia. Be so obligeing as mention Your Sentiments to the Present Governor Randolph. He and Mr. Short generously stepd forward in my Defence, and it is now my duty to confirm the  propriety of the cause they so voluntarily advocated. As to those opposed to me I will not trouble you, for I wou’d not have You turn on Your Heel to save me from the Censures of illiberallity.—I hope I shall be able to get over to Richmond before You leave it. I wish much for an Hours conversation, if you can indulge me with so much of Your leisure Time. I have it at Heart to enter into public Service, if possible to return to England in the Cause of America. This is not a mere wish of Vanity, nor am I seeking a Fortune on the Ruins of my Fellow Citizens. When I have an opertunity to give you further information, I am vain enough to believe I shall have Your approbation and encouragement. If any office offers near You that will only clear my way as a Gentleman I wou’d gladly be consider’d a Candidate for Your interest. I will chearfully resign more than an equivalent to be with You. This will leave pecuniary Views out of the Question, and if a Consequence at the Court of Brittain is any object in politics I am persuaded the United States may render my services usefull in some secondary appointment for which my abilities may be suited.—You know my Heart. Perhaps the World considers me as an adventurer on the common scale. My Duty to Mankind is my leading Principle. In this Cause I am accountable to my Creator. The Goods of this World are a small sacrifice when compared with the satisfaction of a Quiet Conscience. I have allready offerd (what the World call) much at this altar. I have still more to share. The remainder of a Life (shorten’d by public Endeavours) in the Service of my Fellow Creatures will be chearfully tender’d, and whilst the Spirit of true Republicanism warms my Heart towards the lowest Individual, I feel emboldend that the Royal Blood of the Boasted Throne of England, flows sufficiently in My own Veins, to give me a warrantable confidence with the most Assuming Monarch upon Earth tho’ it shou’d be my lott in the Viscisitudes of Fortune to perform the drudgery of the Street for a livelyhood.—I write in Great Pain but in Sincerity Your Freind as You are the Freind of Man. In haste Yours,

Wm. Tatham

